STATON, Judge,
dissenting.
I dissent. At Bonner's trial on the charge of dealing cocaine, two officers created the impression that they had independent knowledge that Bonner had a propensity to deal drugs and had, in fact, dealt cocaine and marijuana. The source of this "independent knowledge" was not subject to cross examination.
Over Bonner's objection, the State was allowed to elicit testimony from an undercover police officer and Officer William Wargo relating statements from confidential informants alleging that Bonner sold illegal drugs:
Q: What information did you have regarding Mr. Bonner?
A: We had information indicating that he was involved in drug trafficking in Elkhart County.
Q: When you say "drug trafficking," what do you mean by that?
A: Sale of narcotics.
Q: And did you have any narcotics specifically that he was selling or a variety?
A: Had indicated he was selling cocaine and/or marijuana.
Q: Do you recall when you had that first indication or when the Drug Task Force had that indication?
A: Early 1988.
Record, p. 92.
Q: Can you disclose to the jury what information you had prior to the arrest of Wayne Bonner that led you to target Wayne Bonner?
*638A: The information was that Mr. Bonner was selling cocaine in the area of Industrial Park in Elkhart, Indiana.
Record, pp. 288-89.
Hearsay statements are generally inadmissible because the admission defeats the defendant's right to confront and cross examine witnesses against him. Williams v. State (1989), Ind., 544 N.E.2d 161, 162, reh. denied. However, the hearsay rule does not require exclusion of police testimony which contains out-of-court statements by third parties introduced primarily to explain why a particular course of police action was taken. Id.
The admission of testimony incorporating such third party statements requires a reasonable level of assurance that the testimony was not offered by the proponent nor received by the trier of fact as evidence of the truth of the third party's statement. Id. at 162-3 (emphasis added).
In Head v. State (1982), Ind., 443 N.E.2d 44, our supreme court concluded that an officer was properly allowed to testify that he had received an anonymous telephone tip:
"When Anderson Police Detective David Levi referred to the 'anonymous tip, defendant objected to the testimony on the basis that it constituted hearsay. The ree-ord reveals, however, that Levi neither revealed the name of the informant nor the contents of the telephone conversation; consequently, the fact that an anonymous tip occurred was not hearsay. Defendant's objection would have been appropriate had the contents of the telephone conversation been admitted for the truth of the matters asserted therein."
Id. at 59 (emphasis added).
In Williams, supra, a robbery conviction was reversed because the investigating officer had testified: "I received information, in October, from an informant, that an Ernest Williams, a black male, was involved in the robbery of a Village Pantry on the southside of Indianapolis." Id. at 168. The court distinguished the testimony from that offered in Head:
"Detective Hilligoss' testimony, while explaining the basis for his decision, was nevertheless hearsay. Unlike the testimony in Head, Hilligoss' statement was sufficiently specific and detailed to provide the jury with a basis for making inferences that the informant had knowledge that appellant committed the offense and that appellant was therefore guilty as charged. Appellant, however, was provided with no opportunity to test these inferences through cross-examination."
Id. at 168.
In Newbauer v. State (1991), Ind.App., 569 N.E.2d 759, trans. demied, this court reversed a conviction for possession of marijuana where the arresting officer's testimony disclosed the substance of statements incriminating Newbauer made by a confidential informant not subject to cross-examination.
In sum, officers may testify that they received information from anonymous sources which prompted further investigation. However, a witness may not present specific allegations of the charged activity via "secondhand" testimony, thereby depriving the accused of the right to confront and eross examine his accusers. This is exactly what transpired in the instant case. Bonner has affirmatively demonstrated prejudice to his substantial rights. I would reverse and remand for a new trial.